Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for domestic priority based on PCT / CN2017 / 113154 filed on 11/27/2017 and 16/442193 filed on 06/14/2019, and foreign priority 201710082111.5 filed on 2/15/2017. 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-9, 14-17, and 20 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 11043211 B2. 
17244737				US 11043211 B2
1. A speech recognition method comprising: 











segmenting captured voice information to obtain a plurality of voice segments, and extracting voiceprint information from the plurality of voice segments; 


matching the voiceprint information of the voice segments with first stored voiceprint information to determine a set of filtered voice segments of the plurality of voice segments that have voiceprint information that successfully matches the first stored voiceprint information; 

combining the set of filtered voice segments to obtain combined voice information, and 
determining combined semantic information of the combined voice information; 
determining whether the combined semantic information satisfies a preset rule; and 
in response to determining that the combined semantic information satisfies the preset rule, using the combined semantic information as a speech recognition result.
1. A speech recognition method comprising: 
obtaining captured voice information, and 
determining semantic information of the captured voice information; determining whether the semantic information of the captured voice information satisfies a preset rule; 
in response to determining that the semantic information of the captured voice information does not satisfy a preset rule: 
segmenting the captured voice information to obtain voice segments, and extracting voiceprint information of the voice segments; 
obtaining an unmatched voiceprint information from a local voiceprint database; 
matching the voiceprint information of the voice segments with the unmatched voiceprint information to determine a set of filtered voice segments having voiceprint information that successfully matches the unmatched voiceprint information; 



combining the set of filtered voice segments to obtain combined voice information, and 
determining combined semantic information of the combined voice information; 
determining whether the combined semantic information satisfies the preset rule; and 
in response to determining that the combined semantic information satisfies the preset rule, using the combined semantic information as a speech recognition result
9. An electronic device, comprising: a memory and a processor, the memory storing computer-readable instructions, and the computer-readable instructions, when executed by the processor, cause the processor to perform the following: 













segmenting captured voice information to obtain a plurality of voice segments, and extracting voiceprint information from the plurality of voice segments; 



matching the voiceprint information of the voice segments with first stored voiceprint information to determine a set of filtered voice segments of the plurality of voice segments that have voiceprint information that successfully matches the first stored voiceprint information; 
combining the set of filtered voice segments to obtain combined voice information, and 
determining combined semantic information of the combined voice information; 
determining whether the combined semantic information satisfies a preset rule; and 
in response to determining that the combined semantic information satisfies the preset rule, using the combined semantic information as a speech recognition result.
9. An electronic device, comprising: a memory and a processor, the memory storing computer-readable instructions, and the computer-readable instructions, when executed by the processor, cause the processor to perform the following: 
obtaining captured voice information, and 
determining semantic information of the captured voice information; 

determining whether the semantic information of the captured voice information satisfies a preset rule; and 

in response to determining that the semantic information of the captured voice information does not satisfy a preset rule: 
segmenting the captured voice information to obtain voice segments, and extracting voiceprint information of the voice segments; 
obtaining an unmatched voiceprint information from a local voiceprint database; 
matching the voiceprint information of the voice segments with the unmatched voiceprint information to determine a set of filtered voice segments having voiceprint information that successfully matches the unmatched voiceprint information; 

combining the set of filtered voice segments to obtain combined voice information, and 
determining combined semantic information of the combined voice information; 
determining whether the combined semantic information satisfies the preset rule; and 
in response to determining that the combined semantic information satisfies the preset rule, using the combined semantic information as a speech recognition result.
17. A computer storage medium, storing a computer program that when executed by a processor, causes the processor to perform the following: 










segmenting captured voice information to obtain a plurality of voice segments, and extracting voiceprint information from the plurality of voice segments; 

matching the voiceprint information of the voice segments with first stored voiceprint information to determine a set of filtered voice segments of the plurality of voice segments that have voiceprint information that successfully matches the first stored voiceprint information; 
combining the set of filtered voice segments to obtain combined voice information, and 
determining combined semantic information of the combined voice information; 
determining whether the combined semantic information satisfies a preset rule; and 
in response to determining that the combined semantic information satisfies the preset rule, using the combined semantic information as a speech recognition result.
17. A computer storage medium, storing a computer program that when executed by a processor, causes the processor to perform the following: obtaining captured voice information, and determining semantic information of the captured voice information; determining whether the semantic information of the captured voice information satisfies a preset rule; and in response to determining that the semantic information of the captured voice information does not satisfy a preset rule: 
segmenting the captured voice information to obtain voice segments, and extracting voiceprint information of the voice segments; obtaining an unmatched voiceprint information from a local voiceprint database; matching the voiceprint information of the voice segments with the unmatched voiceprint information to determine a set of filtered voice segments having voiceprint information that successfully matches the unmatched voiceprint information; 

combining the set of filtered voice segments to obtain combined voice information, and 
determining combined semantic information of the combined voice information; 
determining whether the combined semantic information satisfies the preset rule; and 
in response to determining that the combined semantic information satisfies the preset rule, using the combined semantic information as a speech recognition result.


Limitations of claims 6 and 14 in the instant application correspond to the combination of limitations set forth in claims 6 and 14 of US 11043211 B2. 
Limitations of claims 7 and 15 in the instant application correspond to the combination of limitations set forth in claims 7 and 15 of US 11043211 B2. 
Limitations of claims 8, 16, and 20 in the instant application correspond to the combination of limitations set forth in claims 8, 16, and 20 of US 11043211 B2 (the “first keyword” in claims 8, 16, and 20 in the instant application corresponds to the “second keyword” in claims 8, 16, and 20 of US 11043211 B2).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claims 17-20 are rejected under 35 USC 101 as directing toward non-statutory subject matter.
Regarding Claims 17-20, the claims recite a computer storage medium, storing a computer program that when executed by a processor. According to the specification, “The computer program may be stored in a non-volatile computer readable storage medium. For example, in the embodiments of the present invention, the computer program may be stored in a computer storage medium, and is executed by at least one processor in the computer system, to implement the process including the foregoing method embodiments. The computer storage medium may be a magnetic disk, a compact disc, a read-only memory (ROM), a random access memory (RAM), or the like”.1 
However, the specification failed to explicitly preclude computer-readable transmission media such as transitory signal from the scope of the claimed “computer readable storage medium”. 
While computer-readable transmission media is man-made and physical – it exists in the real word and has tangible causes and effects – it is a change in electric potential and energy embodying such claimed computer-readable transmission media is fleeting and devoid of any semblance of permanence during transmission.2 Therefore, computer-readable transmission media is devoid of matter and are not statutory within the meaning of §101.3
Since nothing in the claims or the specification precludes such non-statutory subject matter from being encapsulated within the scope of the claimed computer readable storage media, Claims 17-20 are non-statutory for claiming a signal. Applicant should either amend Claims 17-20 or the specification to explicitly preclude such as transitory signal from the scope of claimed computer storage medium. 
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9098467 B1 discloses a device awaken by a first user issuing voice commands to the device and perform actions associated with subsequent voice commands uttered by the same user while disregarding voice commands from other users. 
US 10269372 B1 teaches a telecommunication system for integrating sound data by processing one or more sound signals during a conversation with a first user, identifying the first user using a stored voiceprint, and determine one or more qualities from the sound signals such as the words that were spoken, the intent expressed and their context, and sentiment of the speaker. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/18/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification US 2021/0249000 A1 at ¶140.
        2 In re Nuijten, 500 F.3d 1346, 1356 (Fed. Cir. 2007). 
        3 Id. at 1357.